Citation Nr: 0423162	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  99-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic dizziness.

2.  Entitlement to service connection for blurred vision.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for chronic depression.

5.  Entitlement to service connection for poly drug 
dependence.

6.  Entitlement to service connection for neuroma.

7.  Entitlement to service connection for loss of use of the 
lower extremities.

8.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for pain syndrome. 

9.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from June 1983 to May 
1987.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1999 rating decision 
by the regional office (RO) which denied the claims listed on 
the cover page of this decision.

In November 2000, the veteran presented testimony before the 
undersigned Veterans Law Judge during a Video Conference 
hearing.  The Board, in February 2001, remanded the claims to 
the RO for further development.

The claims of service connection for chronic depression, a 
low back disability, chronic dizziness, blurred vision, 
neuroma, polydrug dependence, and entitlement to a TDIU 
rating will be addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The remaining 
issues, entitlement to service connection for loss of use of 
the lower extremities and the claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for pain syndrome 
will be discussed below.


FINDINGS OF FACT

1.  The medical evidence does not show that the veteran has 
loss of use of the lower extremities.

2.  The veteran claims additional pain due to Department of 
Veterans Affairs (VA) surgical exploration and nerve 
resection of the right groin in September 1997.

3.  Service connection is currently in effect for painful and 
tender scar post right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery and for residual right 
inguinal hernia repair with ilioinguinal and genitofemoral 
nerve involvement.

4.  The veteran's pain is taken into account in the ratings 
assigned for the service- connected painful and tender scar 
post right inguinal hernia repair and ilioinguinal nerve 
entrapment surgery and for residual right inguinal hernia 
repair with ilioinguinal and genitofemoral nerve involvement.


CONCLUSIONS OF LAW

1.  Loss of use of the lower extremities was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2003)

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for claimed pain syndrome due to VA surgical exploration and 
nerve resection of the right groin in September 1997 are not 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C. A. § 5103(a) and 38 C.F.R. § 3.159(b) VA must 
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide and (4) inform the claimant to provide any evidence 
in his possession that pertains to the claim.

The veteran and his representative have been provided with a 
copy of the appealed April 1999 rating decision, a July 1999 
statement of the case (SOC) and a supplemental statement of 
the case dated in February 2000.  These documents discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notified the veteran and his 
representative of the evidence needed to prevail on the 
claims.  

In addition, in April 2002 and April 2004 letters, the RO 
notified the veteran of the evidence needed to substantiate 
his claim of service connection for loss of use of the lower 
extremities and for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for pain syndrome.  In the 
letter, the RO offered to assist the veteran in obtaining any 
relevant evidence.  The letter also gave notice of what 
evidence the veteran needed to submit, and what evidence VA 
would try to obtain.  Moreover, the veteran was told to 
submit any additional pertinent evidence, medical or other 
records that he had in his possession which would support his 
claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, No. 01-944 (U.S. Vet.App. June 24, 
2004).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and the April 2002 and April 2004 notice 
letters comply with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence); 
and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying 
the document that satisfies VCAA notice)

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that generally a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, regarding the claim of 
service connection for loss of use of the lower extremities 
and the claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for pain syndrome, a substantially 
complete application was received in March 1999.  Thereafter, 
in a rating decision dated in April 1999 the RO denied the 
claims.  The VCAA was not in effect until November 2000.  
Thus, it was not possible to give the veteran notice at the 
time he filed his initial claim.  In April 2002 and April 
2004, the RO provide notice to the veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA.  The veteran was also told to submit 
pertinent evidence in his possession pertaining to his 
claims.  

There is no indication in the record that the veteran was 
prejudiced by receiving VCAA notice letters in April 2002 and 
April 2004.  While the notice provided to the appellant in 
April 2002 and 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The RO would have re-adjudicated the 
claim prior to certifying the case to the Board; however, in 
March 2002, the veteran submitted a statement in which he 
waived RO's consideration of evidence associated with the 
claims file subsequent to the Board's February 2001 remand.  
He requested that the case be sent to the Board for 
adjudication.  Additional medical records were added to the 
claims file subsequent to the March 2002 statement and in 
August 2003 the veteran, through his representative, again 
waived the RO's consideration of that evidence.  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal of 
the claim of service connection for loss of use of the lower 
extremities and for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for pain syndrome would not 
be prejudicial to the veteran.  In this regard, throughout 
this appeal process, VA has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, VA has associated with the claims folder the 
veteran's service medical records, outpatient treatment 
reports, medical reports from the Social Security 
Administration, and VA examination reports.  The veteran has 
not identified any additional evidence pertinent to his 
claims, not already of record, and there are no additional 
records to obtain.  Moreover, the veteran has been informed 
of the type of evidence necessary to substantiate his claims, 
as well as the respective responsibilities of himself and VA 
as it pertains to his claim.  He was also given the 
opportunity to submit all pertinent records he had in his 
possession.  Given the foregoing, the Board concludes that VA 
has satisfied the notice and assistance provisions as found 
in the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.

II.  Analysis

A.  Service connection for loss of use of the lower 
extremities.

The veteran claims, in essence, that he has a disability 
manifested by the loss of use of his lower extremities due to 
a injury he sustained in service.  In the alternative, he 
claims that he has loss of use of the lower extremities due 
to having a "pain syndrome".  (See November 2000 
Videoconference Board hearing) 

A review of the veteran's service medical records reveals 
that he reported sustaining an injury when trying to lift 
something heavy.  He was diagnosed as having right inguinal 
hernia.  In July 1984, the veteran complained of having some 
numbness of his limbs.  Subsequent neuro and sensory 
examinations were normal.  In 1986 and 1987, the veteran 
complained of having pain which radiated down his right and 
left leg.  His May 1987 service discharge examination 
revealed that he had normal lower extremities.  

While the veteran's service medical records show that he 
complained of pain and numbness in his lower extremities, the 
records are negative for any complaints, findings or 
diagnosis of the veteran having a disability manifested by a 
loss of use of the lower extremities.  

Postservice medical records beginning in 1996 reveal further 
complaints of lower extremity discomfort.  Diagnostic test 
(EMC, nerve conduction studies) in 1998 and 1999 were 
negative for a finding of a disability manifested by the loss 
of use of his lower extremities.  VA examination in July 1999 
show the veteran could walk, as the examiner noted that the 
veteran had an antalgic gait.  March 2000 nerve conduction 
studies reveal that the veteran had right radiculopathy and 
it was noted that the veteran had disc disease at L5-S1.  
Notwithstanding the March 2000 nerve conduction studies, 
there is still no evidence that the veteran has actual loss 
of use of the lower extremities.

In the absence of evidence of a disability manifested by loss 
of use of the lower extremities, the claim of service 
connection must fail.  Brammer v. Derwinski, 3 Vet.App. 223 
(1992).  Consequently, the Board must find that the 
preponderance of the evidence is against the claim of service 
connection for a disability manifested by the loss of use of 
the lower extremities; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for pain syndrome.

Historically, the Board notes that during service, in 
September 1986, the veteran underwent right inguinal hernia 
repair.  Thereafter, he developed incisional pain and in 
January 1987, he underwent right inguinal hernia scar 
exploration.  Service connection is currently in effect for 
painful and tender scar post right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery; and for residual right 
inguinal hernia repair with ilioinguinal and genitofemoral 
nerve involvement.

The veteran is claiming additional compensation under 38 
U.S.C.A. § 1151 for pain syndrome which he asserts resulted 
from VA surgery in September 1997.  In September 1997, he 
underwent surgical exploration and nerve resection of the 
right groin due to his complaints of painful right groin 
after a right inguinal hernia repair in 1986.  

38 U.S.C.A. § 1151 was amended by Section 422 of Public Law 
104-204.  The new version of the law is more stringent than 
the old version.  The new law is effective with respect to 
claims filed on or after October 1, 1997.  The RO received 
the veteran's claim based on 38 U.S.C.A. § 1151 in February 
1999.  Thus, the new version of the law applies to this case.  
VAOPGCPREC 40- 97.

The current version of the law provides, in pertinent part, 
that compensation shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
the additional disability were service connected.  A 
disability is considered a qualifying additional disability 
under the law if it is not the result of the veteran's own 
willful misconduct and the disability was caused by VA 
hospital care, medical or surgical treatment, or examination, 
and the proximate cause of the disability was: 1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

The veteran is already service-connected for painful and 
tender scar post right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery, and for residuals of 
right inguinal hernia repair with ilioinginal and 
genitofemoral nerve involvement.  The veteran's complaint of 
pain as it pertains to his service-connected residuals of a 
right inguinal hernia surgery, including nerve involvement, 
is taken into account in the disability ratings currently 
assigned.  The law does not permit duplicate compensation for 
the same condition (i.e., compensation under the service-
connection statutes, and compensation for the same condition 
under 38 U.S.C.A. § 1151 based on VA treatment).  The 
veteran's claim for more compensation for problems associated 
with his service-connected residuals of hernia surgery, 
including nerve involvement, under 38 U.S.C.A. § 1151 is a 
claim for duplicate compensation.  As a result, the claim 
lacks legal merit.  As a matter of law, this claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The veteran is advised that a separate and distinct 
disability which is proximately due to or the result of his 
service-connected painful and tender scar post right inguinal 
hernia repair and ilioinguinal nerve entrapment surgery, 
and/or residuals of right inguinal hernia repair with 
ilioinguinal and genitofemoral nerve involvement can be 
granted service connection on a secondary basis under the 
provisions of 38 C.F.R. § 3.310.


ORDER

Service connection for loss of use of the lower extremities 
is denied.

Compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for pain syndrome are denied. 


REMAND

As noted above, the veteran is currently service-connected 
for painful and tender scar post right inguinal hernia repair 
and ilioinguinal nerve entrapment surgery; and for residuals 
of right inguinal hernia repair with ilioinguinal and 
genitofemoral nerve involvement.  

In November 2000, the veteran testified before the Board that 
he took pain medication due to his service-connected 
disabilities.  He also stated that he took medication for 
disabilities which are not currently service-connected.  He 
claims that he now has dizziness and blurred vision secondary 
to medication taken for his service-connected and nonservice-
connected disorders.  Disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310.  Thus, the 
determinative question which needs to be addressed in the 
instant case is whether the veteran has a disability 
manifested by dizziness and blurred vision due to medication 
taken for his service-connected residuals of the right 
inguinal hernia surgery.  As this is a medical question, the 
veteran should be scheduled for a VA examination to include 
an opinion.

With respect to the veteran's claim of service connection for 
a back disability, the veteran claims that he injured his 
back in service while pushing a generator.  He claims that at 
that time he heard something pop in his back.  (See November 
2000 Videoconference hearing transcript).  

The veteran's service entrance examination report reveals 
that he denied a history of recurrent back pain, a September 
1986 service medical report reveals the veteran had pain due 
to lifting a heavy object, the veteran's May 1987 service 
discharge examination report reveals a history of recurrent 
back pain; and a 1989 medical report reveals a history of his 
back pain starting in 1986.  (This history was given several 
years prior to a claim for service connection for a back 
disorder.)  Given the foregoing, the Board finds that the 
veteran's report of having back pain in service is credible.  
The question now becomes whether the veteran's current back 
disorder is related to service, including the lifting of a 
heavy object in service.  This is a medical question.  
Therefore, the veteran should be scheduled for a VA 
examination to include an opinion regarding the etiology of 
his current back disorder.

The veteran claims that his multiple physical conditions, 
including his service-connected residuals of the right 
inguinal hernia surgery, have caused major depression.  The 
Board notes that during his March 1983 entrance examination, 
the veteran denied a history of depression, but during his 
discharge examination, he reported a history of having 
depression or excessive worry.  The questions raised in the 
instant case are 1) whether the veteran's depression was 
incurred in service and 2) whether the veteran's service-
connected disabilities resulted in him acquiring major 
depression.  The veteran should be scheduled for a VA 
psychiatric examination, to include an opinion to address 
these questions.

Turning to the claim of service connection for polydrug 
dependence, the Board observes that the veteran claims that 
he has become addicted to pain medication which he took, at 
least in part, due to his service-connected residuals of his 
hernia surgery, including nerve involvement.  The Board 
observes that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that service 
connection for compensation can be awarded for an alcohol or 
drug abuse disability acquired as secondary to, or as a 
symptom of, service-connected disability.  Allen v. Principi, 
237 F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
further stated that claimants can only recover "where there 
is clear medical evidence establishing that alcohol or drug 
abuse is caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Allen at 1381.

A review of the record reveals that the veteran has a history 
of drug and alcohol abuse which has been reported as being in 
partial remission (See March 1998 medical report received 
from the Social Security Administration).  Reports from 1996 
reveal that the veteran associates his drug and alcohol abuse 
to the pain associated with his service-connected residuals 
of hernia surgery, including nerve involvement.  When treated 
in September 1997, he was noted to have opiate dependence 
associated with pain syndrome.  In December 1997, the veteran 
was diagnosed as having chronic ilioinguinal pain with 
narcotic addition.  A February 1998 medical report reveals 
that the veteran had pain medication over-use and a February 
2002 medical report reveals that the veteran was narcotic 
dependent.

The question in the instant case is whether the veteran's 
medication taken for his service-connected painful and tender 
scar post right inguinal hernia repair and ilioinguinal nerve 
entrapment surgery; and for residuals of right inguinal 
hernia repair with ilioinguinal and genitofemoral nerve 
involvement, has in turn resulted in the veteran having a 
polydrug dependence.  The veteran should be scheduled for a 
VA examination, to include an opinion, to address this 
medical question.

The veteran claims service connection for neuroma.  In 
September 1997, the veteran underwent surgical exploration 
and nerve resection of the right groin.  The resected 
ilioinguinal nerve was sent to pathology.  The September 1997 
pathology report reveals a diagnosis of portion of nerve 
showing traumatic neuroma (ilioinguinal nerve).  It is 
unclear whether the veteran has any residual of the neuroma 
which was resected.  Thus, the veteran should be scheduled 
for a VA examination to address this question.

After the above mentioned development has been completed, the 
claim for a TDIU rating should be adjudicated.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Contact the veteran and ask him to 
identify all sources where he received 
treatment for a psychiatric disorder, a 
low back disability, dizziness, blurred 
vision, neuroma and polydrug dependence 
since his service discharge in 1987.  
Complete clinical records of all such 
treatment not already on file should be 
obtained.

2.  Schedule the veteran for a VA 
psychiatric examination to determine the 
etiology of his chronic depression.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should address the following: 

a) State the onset of any psychiatric 
disability found, including whether it is 
as likely as not that any disorder found 
is causally related to service.  In this 
regard, the psychiatrist should 
specifically comment on the veteran's 
reported history during his May 1987 
service discharge examination of having 
recurrent depression.

b) State whether the veteran's service-
connected painful and tender scar post 
right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery; 
and service-connected residuals of right 
inguinal hernia repair with ilioinguinal 
and genitofemoral nerve involvement 
caused or aggravates the veteran's 
current psychiatric disability.  

c)  The psychiatrist should provide a 
full rationale with respect to all 
opinions given.  In this regard, the 
opinions should be based on examination 
findings, historical records (i.e. 
service and postservice medical records), 
and medical principles.  

3.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the etiology of the veteran's 
current back disorder(s).  The claims 
file must be made available to and 
reviewed by the examiner.  Based on 
examination findings, historical records 
(i.e. service and postservice medical 
records), and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether it is 
at least as likely as not that the 
veteran's current low back disorder is 
causally related to service.  The 
examiner should specifically comment on 
the veteran's history of having recurrent 
back pain at the time of his May 1987 
service discharge examination. 

4.  Schedule the veteran for a VA general 
examination for the purpose of 
determining whether the veteran has a 
chronic disability manifested by 
dizziness and blurred vision due to 
taking medication to treat his service-
connected painful and tender scar post 
right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery; 
and service-connected residuals of right 
inguinal hernia repair with ilioinguinal 
and genitofemoral nerve involvement.  The 
physician should also comment on whether 
the medication taken for the veteran's 
service-connected painful and tender scar 
post right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery; 
and service-connected residuals of right 
inguinal hernia repair with ilioinguinal 
and genitofemoral nerve involvement, has 
in turn caused the veteran to have a drug 
dependency.  If so, such drug dependence 
should be described in detail.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should give a complete rationale for 
his/her opinions.

5.  Schedule the veteran for a VA 
neurological examination for the purpose 
of determining whether the veteran has 
any residuals from a 1997 resected 
portion of the ilioinguinal nerve which 
revealed a traumatic neuroma.  If 
residuals are found, the examiner should 
state whether the residuals are separate 
and distinct from the veteran's service-
connected painful and tender scar post 
right inguinal hernia repair and 
ilioinguinal nerve entrapment surgery; 
and service-connected residuals of right 
inguinal hernia repair with ilioinguinal 
and genitofemoral nerve involvement.  The 
claims file must be made available to and 
reviewed by the examiner.  The examiner 
should provide a complete rationale for 
all opinions given.

6.  After the foregoing, review the 
veteran's claims, including the claim for 
a TDIU rating.  If any determination 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



